DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 06/25/2020.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed on 04/15/2021, 01/06/2021 and 11/09/2020 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 11/09/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable JP 4832225 to Fukatsu (Fukatsu, machine translation) in view of WO 2012090523 to Kato (Kato, machine translation).
 Regarding claims 1, 3 and 7, Fukatsu discloses a  battery system (Fig.1-8), comprising a metallic battery housing ( Fig. 3,4, 8), and a metallic component housing (45), wherein at least one battery module (37) having at least one battery cell (Fig.6, 8), wherein at least one electrical component (DC/DC converter 41, Fig. 6,  para 28, re claim 7) is arranged in the component housing  and is electrically connected to the at least one battery module (10), wherein the component housing  is arranged on the battery housing (Fig. 6), wherein the component housing and the battery housing are mechanically connected to one another and electrically insulated from one another Fig. 6, insulator 52, re claim 3).
Fukatsu does not expressly disclose a control unit for controlling and monitoring the at least one battery module) are arranged in the battery housing, and wherein the battery housing is connected to a first ground potential and the component housing is connected to a second ground potential, wherein the first ground potential is different from the second ground potential.
Kato teaches an electric vehicle (1) comprising high-voltage batteries (6) and low-voltage batteries (7) (para 5-42, Fig. 1-5), one electrical component (DC/DC convertor 9) with switching element and controller 10 (para 13). Kato teaches that housing of DC-DC converter (90) is made of metal, is through the insulator (insulator 20) electrically isolated from the metallic vehicle frame to grounded a ground (23. The batteries are grounded above the vehicle frame. In addition, Kato teaches first grounding member and a second grounding members (claim 2), wherein the first grounding member electrically connected to the car body frame via the damping impedance to the housing and a second ground member whose body frame is derived and grounded to the earth.  it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery system of  Fukatsu with the controller and grounding  the battery housing and the component housing to the first ground potential through the first  grounding member and to a second ground potential through a second grounding member (vehicle frame and earth) through , as taught by Kato , because such modification would allow an electromagnetic waive noise generated from each housing flows to the earth via the ground wire without being propagated much to the car body frame.
Regarding claim 2, Fukatsu discloses that that the battery housing and the component housing are connected to one another in a cohesive or form-fitting manner (Fig. 3,4 and 7).
Regarding claim 4, Fukatsu discloses that a first temperature control device (cooling fins 41a, 42a) is formed between the battery housing (para 40, Fig. 7) and the component housing wherein the first temperature control device is insulated from the battery housing and the component housing.
Regarding claim 5, Fukatsu discloses a disconnect switch unit (contactor 55) for disconnecting a discharging current or a charging current of the at least one battery module is arranged in the battery housing (para 27, Fig. 7)
Regarding claim 6, Fukatsu discloses that the battery housing has a second temperature control device (air baffle plate 40, para 27, Fig. 7).
Regarding claim 8, Fukatsu discloses that the battery housing and/or the component housing are in each case coated with an insulator (52, Fig. 6, para 30, 40).
Regarding claim 9, Fukatsu discloses that a first temperature control device (cooling fins 41a, 42a) is formed between the battery housing (para 40, Fig. 7) and the component housing wherein the first temperature control device is insulated from the battery housing and the component housing.
Regarding claim 10, Fukatsu discloses a disconnect switch unit (contactor 55) for disconnecting a discharging current or a charging current of the at least one battery module is arranged in the battery housing (para 27, Fig. 7)
Regarding claim 11, Fukatsu discloses that the battery housing has a second temperature control device (air baffle plate 40, para 27, Fig. 7).
Regarding claim 12, Fukatsu discloses that the at least one electrical component is a DC-DC converter (41, Fig. 6, para 28)
Regarding claim 13, Fukatsu discloses a motor vehicle (para 2).
Regarding claim 14, modified Fukatsu discloses the invention as discussed above as applied to claim 13 and incorporated therein. Modified Fukatsu does not expressly disclose that the first ground potential is a floating potential. However, 
since the criticality of the first ground potential being floating potential  a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in modified Fukatsu, it would have been obvious top those skilled in the art at the time the invention was made to set up the first ground potential  as an obvious design choice (see for example US 20140376199 , para 157), and as such it does not impact the patentability of claim 13. 
Regarding claims 15 and 16, modified Fukatsu discloses the invention as discussed above as applied to claim 13 and 14 and incorporated therein. In addition, that the ground member can be connected to the body frame of the vehicle and as such equal potential of body of motor vehicle. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to set up one of the grounding potential equal to potential of the body of the motor vehicle, because the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727